 In the Matter of STARRETT BROTHERS & EDEN, INCORPORATED, EM-PLOYERandARCHITECTURAL & ENGINEERING GUILD-LOCAL 66, IN-TERNATIONAL FEDERATION OF TECHNICAL ENGINEERS, ARCHITECTS& DRAFTSMEN'S UNION, AFL, PETITIONERCase No. O-RC-93.Decided April 202, 1948Fidlitz, French, Fink and Markle,byMr. J. G. Fink,of New YorkCity, for the EmployerMr. J. Lawrence Raimist,of New York City, for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on February 5, 1948, before George Turitz, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERStarrett Brothers & Eken, Incorporated,2 a New York corporation,is engaged in the construction of residential and commercial build-ings.At the time of the hearing, the Employer had under construc-tion projects known as Stuyvesant Town, Riverton, the Daily NewsGarage, and Pe er Cooper Village.We are here concerned only withthe Peter Cooper Village project.The cost of materials being usedon the Peter Cooper Village project by the Employer and its sub-contractors exceeds $20,000,000 in value, of which from 25 to 35percent represents shipments from points outside the State of NewYork.Since 1922, the Employer has built projects in eight or nine'Pursuant b the provisions of Section3 (b) of the Act,the Board has delegated itspowers In caai,ection with this case to a three-man panel consisting of Board MembersHouston, Muriiuck, and Gray.7 The name of the Employer appears as amended at the hearing.77 N. L.R. B., No. 37.275 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates and in Havana,Cuba.The most recent construction workengaged in by the Employer outside the State of New York, was inCalifornia in 1944.The Employer stands ready to contract for build-ing operations to be performed in any part of the United States.The Employer neither admitted nor denied the Board's jurisdiction.However, it stated that "we feel that a work stoppage on this jobwould or would tend to obstruct the flow of commerce." On all ofthe facts, we find, in agreement with the Employer, that the stoppageof its operations by threatened industrial strife would result in sub-stantial interruption to, and interference with, the free flow of com-merce.And we find further that the Employer's operations affectcommerce within the meaning of the National Labor Relations Act.8IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit comprising all technical engineeringemployees and inspectors employed on the Peter Cooper Village proj-ect, including chiefs of party, instrument men, front chainmen, rearchairmen, computers, engineering division estimators, project man-ager'sdivision estimators, the draftsman, miscellaneous iron in-spectors, the chief pile inspector, tile inspectors, plaster inspectors,inspectors of final finish, the mechanical engineer, and assistant me-chanical engineer, but excluding clerical employees, teamsters, build-ing trades craftsmen and laborers, employees of subcontractors, andsupervisors.Although the Employer does not object to the requestedunit, it apparently wishes the Board to pass upon the appropriatenessof the unit as well as the correctness of the Petitioner's contentionthat none of the employees involved is a professional employee within,the meaning of the amended Act.3N L R B v Austin Co,165 F. (2d) 592(C. C A 7). STARRETT BROTHERS & EKEN, INCORPORATED277Scope of the unitEach of the Employer's building projects is operated as a separateunit with no interchange of employees, equipment, or materials.ThePeter Cooper Village project is under the direction of a superinten-dent who has under him a supervisory staff of chief engineers, as-sistant superintendents, and a project manager.The work is setup administratively in divisions, i. e., the engineering division, theconstruction division, the mechanical engineer's group, the projectmanager's division, and the treasurer's division.The employees inthe requested unit are found in all of these divisions with the exceptionof the treasurer's division.The engineering division consists of themembers of a surveying party, i. e., chiefs of party, instrument man,front chainman, and rear chainman, as well as computers, estimators,the draftsman, miscellaneous iron inspectors, and the chief pile in-spector; the construction division comprises the building trades craftsand laborers, foremen, tile inspectors, plaster inspectors, and in-spectors of final finish; the mechanical engineer's group embracesthe mechanical engineer and his assistant; the project manager's di-vision includes estimators, claims collectors, and clerical employees;and the treasurer's division embraces accountants and office clericals.With respect to the bargaining history affecting these operations,the record discloses that the building trades personnel employed onthe Employer's projects, including Peter Cooper Village, are generallyrepresented for the purposes of collective bargaining by the variouscraft unions affiliated with the Building Trades Council of New YorkCity.These same crafts are signatories to the industry-wide col-lective bargaining contract applicable in the area.The Petitioner,also a member of the Building Trades Council of New York City is,however, not a party to the industry-wide agreement.As of the(late of the hearing, the Petitioner's bargaining relationships havebeen conducted separately in New York City.The Petitioner cur-rently holds two collective bargaining contracts covering technicalengineering personnel employed in the metropolitan area, one of whichis coextensive with the requested unit in that it also embraces in-spectors.The record also shows that elsewhere the parent or affiliatedlocals of the Petitioner represent units of technical engineers andinspectors.4 In some localities these agreements and arrangements arewith employer trade associations, while in others the collective bar-gaining relationship is with individual employers for all or some of4The record shows further that the Petitioner represents-inspectors as well as technicalenglneeis in 75 percent of the cases in which it has obtained collective bargaining contractsor arrangementswhere the Petitioner does not represent inspectors,the latter areunorganized,representedby thebuilding craft unions,or employed by architects788S86-49-vol 77-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir projects.In the period 1942 to 1943, a sister local of the Peti-tioner represented technical engineering personnel employed on theEmployer's projects in the Alexandria, Virginia, area.Accordingly,under all the circumstances, and in the absence of a collective bar-gaining history on a more comprehensive basis as to the employeesinvolved herein, we find that those of the requested employees whohave similarity of interests, functions and identity, may functiontogether for collective bargaining purposes.'Comaposition of the unitAs already noted, the requested unit is one of technical engineeringemployees and inspectors.The Petitioner asserts that they are allnon-professional.The Employer leaves the matter to the Board."We shall therefore consider each category to determine its professionalor non-professional status as well as its identity of interest andfunction with the other categories involved.Chief of party, instrument man, front chainman, rear clzaimnan:The chief of party directs the work of the surveying party under thesupervision of the chief engineer in charge of the engineering division.With the aid of the architect's plans and the computer's field sheetsshowing the proposed locations and elevations of buildings, utilities,playgrounds, curbs, and paths, the chief of party establishes grademarks for the use of the mechanical trade.He takes settlement eleva-tions of buildings and, where required, makes surveying computationsinvolving the use of high school algebra and trigonometry; the chiefof party also keeps the records of field work.He has no supervisorypowers within the meaning of the amended Act.The instrument man operates the transit and level under the direc-tion of the chief of party. These instruments enable him to establishthe lines and elevations which are fixed by driving stakes into theground.Occasionally, he assists the chief of party in taking notesand making computations.The front chairman assists in the work of the surveying party bymaking-linear measurements with a surveyor's tape, rule, or level rod,thereby giving the instrument man sighting points.The rear chainman assists the front chairman in making linearmeasurements and in using the level rod.He also drives the stakes intothe ground for use by the instrument man and front chainman.The record shows that the accuracy of the measurements of a survey-ing party depends, to a very large extent, upon the cooperation of the6CfHaleBrothers Stores,Inc,62 N L R B 367.GThe Employer is apparently concerned about the impact of Section 9(b) (1) upon therequested unit. STARRETT BROTHERS & EKEN, INCORPORATED279remembers of the party as a working unit.The record further showsthat an instrument man may take the place of a chief of party in thelatter's absence, and that chainmen usually progress to the job of in-strument men.None of the members of the surveying party is re-quired to possess a professional degree.Authority to hire and dis-charge members of a surveying party rests with the chief engineer.Under all these circumstances, we find that all members of a surveyingparty perform technical work, predominantly routine and non-profes-sional in character,' that they have similar and closely related skillsand collective bargaining interests, and that they may function.together for collective bargaining purposes.Computer, estimator, draftsman.The computer works under thesupervision of the chief engineer in charge of the engineering divi-sion.He uses high school algebra and trigonometry in calculatingthe angles and distances from co-ordinates shown on the architect'sdrawings.He also prepares field or working plans for the surveyingparty, and computes the quantity of excavations.The estimator in the engineering division checks and computes thequantity of materials installed such as puling, lath and plaster, tile,and wood flooring.He also computes the elevations of tops of drivenpiles.The estimator in the project manager's division estimates thequantity of materials to be installed and the work to be done.Therecord indicates that estimators employed in the engineering divisionare interchangeable with estimators employed in the project man-ager's division.The draftsman's duties do not appear in the record.We note,however, that theDictionary of Occupational Titlespublished bythe United States Department of Labor defines the duties of the posi-tion of "draftsman, construction," as follows: "Performs the dutiesof draftsman, but specializes in drawing plans in the field of construc-tion work, making accurate blueprint drawings to scale from designdrawings, verbal instructions, sketches, or field notes." 8In common with members of a surveying party, the computer, esti-mator, and draftsman are compensated on a weekly basis, and receivethe same sick leave and severance pay benefits.None of these em-ployees is required to have an engineering degree or equivalent educa-tion; their work is essentially routine and non-professional in nature.In view of these circumstances, we are of the opinion that the com-puter, estimator, and draftsman possess sufficient interests as tech-nicians in common with the members of the surveying party, as towarrant including all of them in the same bargaining unit.Accord-'Cf.Matter of Jersey Publishing Company,76 N. L R B 467.8U. S. Department of Labor,Dictionary of Occupational Titles,1939,pp 290-291. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly, we shall include the computer, estimators, and draftsman inthe unit hereinafter found appropriate.Inspectors:The Petitioner urges that inspectors in the engineeringand construction divisions be included in the unit because, as alreadyfound, most of the Petitioner's collective bargaining contracts through-out the country embrace these employees.The Petitioner also main-tains that where, as here, the building craft unions do not seek torepresent such inspectors, it customarily includes them within theunit of technical employees.The Employer does not object to theinclusion of inspectors but takes no position as to their professionalstatus.Themiscellaneous iron inspector,employed in the engineering di-vision, inspects the installation of iron work, and checks the quantityof work for payment to the subcontractors,Thechief pile inspector,employed in the engineering division, in-spects the installation of foundations and steel reinforcing.He checksthe alignment and plumbness of piles, and records the blows of thehammer to assure a 20-ton capacity pile.Although termed chief pileinspector, he has no subordinate employees.Thetile,plaster,andfinal finish inspectors,employed in the con-struction division, check installations and record the quality andquantity of materials used.The Employer has no policy with regardto the recruitment of inspectors.Some are former building tradescraftsmen ; others have been transferred from the technical engineeringstaff.Unlike the building trades craftsmen, inspectors are compen-sated on a weekly basis, and receive sick leave and severance pay bene-fits in the same manner as the technical engineering personnel.Noneof the inspectors directs subordinates or possesses the authority to hireand discharge.No professional trailing is required of inspectors.Inaddition, the Petitioner admits inspectors to membership.Under allthese circumstances and on the entire record in the case, we are of theopinion that the duties and interests of the inspectors are closely alliedwith those of the technical employees.Accordingly, we shall includethe inspectors in the unit.'Mechanical engineers:The Petitioner seeks the inclusion of themechanical engineer and assistant mechanical engineer on the groundthat their duties are inspectorial and routine in character.The Em-ployer does not object to the inclusion of the mechanical and assistantmechanical engineer but takes no position with regard to their pro-fessional status.Working under the technical supervision of the chief mechanical en-gineer but administratively responsible to the superintendent, thea-eMatter o} Ciaaton Mark & Company,76 N. L.R. B 230 STARRETT BROTHERS & EKEN, INCORPORATED281mechanical engineer and his only subordinate, the assistant mechanicalengineer, inspect the installation of all the mechanical work suchas the sanitary sewers, storm sewers, water supply, gas and electricity ioThey also compute and record all pipe covering and keep records of theprogress of the mechanical trades.With the aid of original or criticaldata supplied by the architect and engineers, the mechanical engineercoordinates the work of mechanical installation.These duties involvethe performance of more or less repetitive tasks with the exercise of alimited amount of judgment.A professional engineering degree isnot required of the mechanical engineer or his assistant, although thefact that the present employees possess such degrees was of materialaid in securing employment. Indeed, the chief engineer who out "ranksthe chief mechanical engineer as well as the mechanical engineer, is notrequired to hold an engineering degree or to have had equivalent edu-cation.The record shows also that the mechanical engineer may alsobe described as an inspector of mechanical installations.We are of the opinion that the work of the mechanical engineerand his assistant is primarily that of an inspector rather than a pro-fessional engineer.Accordingly, we shall include the mechanicalengineer and the assistant mechanical engineer in the bargaining unit.We find that all technical engineering employees and inspectorsengaged on the Employer's Peter Cooper Village project in New YorkCity, including chiefs of party, instrument men, front chainmen, rearchainmen, computers, engineering division estimators, project man-ager's division estimators, the draftsman, miscellaneous iron inspec-tors, the chief pile inspector, tile inspectors, plaster inspectors, in-spectors of final finish, the mechanical engineer, and assistant me-chanical engineer, but excluding office clerical employees, teamsters,building trades craftsmen and laborers, watchmen, employees of sub-contractors, and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Starrett Brothers & Eken,Incorporated, New York City, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for. the Second Region, and subject to Sec-10Although the mechanical engineer may make recommendations with regard to thehire and discharge of the assistant mechanical engineer,such recommendations are subjectto the independent investigation and concurrence of the superintendent. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions 203.61 and 203.62, of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented byArchitectural & Engineering Guild-Local 66, International Federa-tion of Technical Engineers, Architects & Draftsmen's Union, AFL,for the purposes of collective bargaining.MEMBER GRAY took no part in the consideration of the above Deci-sion and Direction of Election.